Judgment affirmed, with costs. Memorandum: The evidence conclusively shows that the crane operator, Koch, was at the time of the accident in the employ of the Kenmore Construction Company and was its ad hoc employee, and not the employee of the defendant, and further that there is no evidence of negligence shown upon Koch’s part. All concur, except Sears, P. J., who dissents and votes for reversal on the law and a new trial on the ground that the negligence of the crane operator, Koch, as well as his employment, were questions of fact. (The judgment grants a nonsuit in an action to recover for injuries sustained while unloading a car.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.